Williams, Ch. J.
As it will not be necessary to consider the objections to the defendant’s title, if the plaintiff has none, it may be proper to inquire, in the first place, into the plaintiff’s title.
It was objected, that his execution was irregular, because there had been a previous execution for the same debt, upon which payments had been made and indorsed ; and the clerk, having ascertained the balance due, issued a new execution. This objection must proceed, either upon the ground that no execution can issue after the first, without a motion to the court, or that the clerk should have copied the indorsements upon the former executions. If it is claimed, that no alias execution can issue, except upon application to the court, it is in face of a practice, which, it is believed, has always existed *51in this state. This practice has been convenient, and almost necessary. It probably arose from the fact that as our courts, are open but a small part of the time in each county, if application for an alias execution must be made to the court which granted the original, great delay must arise, pernicious in its effects to the debtor, as well as to the creditor; for although the creditor might first suffer, yet the great delay which must ensue, if he permitted his execution to run out (as it is called) would often prevent those kind indulgencies, which are now frequently extended, by the humane creditor; and thus the debtor, as well as the creditor, would be injured, by this course. A practice so uniform and ancient, and which has proved so salutary, and has never, to our knowledge, Leen abused, we do not feel authorized to disturb. We incline to the opinion, that the clerk should have copied the indorsements upon the execution, instead of giving a summary of them, and thus settling the amount due upon the execution. But although that is the more correct course, yet this cannot vitiate the execution. The result is precisely the same ; and if it be correctly computed, the party can suffer nothing, whether the computation be made by the clerk, as in this case, or by the sheriff, as it must have been, had the clerk merely copied the indorse-ments.
It is further objected, that the return of the officer is insufficient, as it does not show that the justice could appoint two appraisers. The return states, that the debtor neglected to appoint. If the word neglect imports something more than the word omit, it must be, because it imports that the party had opportunity to do the thing which he omitted to do. If he did not have such opportunity, he cannot be said to have neglected it. Unless, therefore, the officer levying the execution, took those steps which the law required towards the debtor, the debtor cannot be said to have neglected to appoint. We think, therefore, that we must infer that those steps were taken.
It has been said, that this would not be sufficient evidence that a demand at the dwelling-house had been made of the debtor, of money, &c., to satisfy the execution. That is true ; for the law expressly requires, that such demand should be indorsed on the execution. And besides, as that is the foundation of the whole proceedings of the officer, and as he must give time and place, it is proper and necessary that this fact *52should be stated in his return. Still, as the debtor cannot be _said to have neglected a thing, which he had had no opportunity to perform, we think it is fair to say, that the officer called upon him to appoint, when he returns the defendant neglected to appoint.
It was further objected to the plaintiff’s levy, that it did not appear in the return, that J W. White, one of the appraisers, was an inhabitant of the town of Windham. Certain it is, that the officer has not so expressly returned. We have, however, decided, that the certificate of the appraisers, incorporated by the officer in his return, is to be considered as part of that return. Booth v. Booth, 7 Conn. Rep. 350. This certificate of the appraisers is dated “ Windham county, ss. Windham.” It proceeds — “We, the undersigned, freeholders of the
Windham,” &c. Now, if we strike out the word “ the,” it will read, we, the undersigned, freeholders of Windham ; and as that town is the last antecedent, it must refer to that town ; or if we insert the words town of,” before the word Windham, in either case we do not go further than we did in Peck v. Wallace, 9 Conn. Rep. 456. A reasonable construction of this' return requires, that one of these readings should be adopted.
We think, therefore, the plaintiff’s executions are valid, and that his title must prevail, unless that of the defendant is superior.
This brings us to consider the objection to the defendant’s executions. Lee was a creditor in one of those executions ; and Baldwin, one of the apraisers, married the mother of Lee's wife. Was he, then, an indifferent freeholder, within the statute ? It has been decided, that the same rule is to be adopted with regard to the relationship of appraisers to the parties, as is by law prescribed for judges. There the connection between father and son by nature or marriage, is a disqualification. The wife of Baldwin, an appraiser, was the mother-in-law of Lee, the creditor. This constituted the former father by marriage to the latter; of course, within the letter of the statute. The authority read from Christian's note to Blackstone, applies only to cases of consanguinity. We are, therefore, of opinion, that this appraiser was not indifferent.
An objection of a different character, was made to the other execution, under which the defendant claims ; or rather to the attachment, under which he claims priority. The note *53upon which the suit was brought, was a note given to three Misses White. One of them being dead, when the suit was commenced, the attorney joined the name of her executor, as a co-plaintiff with the surviving payees. This was clearly irregular, and could not be sustained. The county court, upon motion, allowed the name of this executor to be stricken from the writ; thus leaving the suit as it should have been originally, a suit in the name of the two surviving payees of the note. The plaintiff claims that such an amendment could not be allowed ; or at least, that it would vitiate the attachment, as it regarded third persons ; and for the purpose of presenting all these questions together to this court, the judge at the circuit so ruled. If this amendment was proper, then the defendant’s title by this execution was complete, and prior to that of the plaintiff. It has been decided, by this court, that where an amendment of a writ was allowed by the county court, which was not authorized by the statute, the lien created by the attachment would be dissolved. Peck v. Sill, 3 Conn. Rep. 157. In that case, a creditor had attached the lands of Hall, upon a suit against the company of Hall &p Robins. Another creditor had attached the same lands, on a suit against Hall only. The court suffered the first creditor to strike out the name of Robins from his writ, and thus leave it as a claim upon Hall only. And it was very properly holden, that the cause of action was changed ; that a suit against Hall alone, upon a note given by Hall alone, was on a different cause of action from a suit upon a note given by Hall & Robins ; and that the parties were different. Here, the ground of action is in no respect changed. It remains a suit upon the instrument described in the original declaration, in the name of those who alone are authorized to bring it, 'for the benefit of all concerned. It is true, that originally, the name of a third person, having only an equitable interest, was introduced. His relation to the cause, was apparent upon the record ; and it was apparent, that whatever interest be might have, he could not, at law, be joined in the suit. As by our statute the plaintiff may amend any defect, mistake or informality, provided it does not change the form or ground of the action, we see no reason why this amendment should not have been allowed. The action remains in form the same. The ground is also the same ; for it is upon the same note. The amendment only strikes out a name *54whioh wag entirely useless. And as the original fully appvi-the party of .the nature of the demand upon him, in our . . . ... ... . , , . , . view, it is one oí (hoe informalities or mistakes, which the statute of amendments was intended to aid.
In Massacku¿eUs, where two towns had joined in a suit, the court did not hesitate to allow the name of one town to be stricken out, if the other could maintain the suit alone. Rehoboth & al. v. Hunt, 1 Pick. 228. The amendment in this case, therefore, was properly made; and if so, it cannot dissolve the attachment. The effect of such a construction would be to deprive the law of amendments of half its value, and to return, in a great degree, to that technical nicety in legal process, which this statute was designed to abolish.
Where an amendment is allowed, a third person, whose rights may be affected by it, and who had no opportunity to show this fact, must afterwards have the privilege of being heard ; and if he can show, that the act was not authorized by law, it cannot operate upon him. But if the amendment'was such as the law allowed, then it cannot be collaterally attacked, by a third person. As the amendment made in this case, was one which the court were fully justified in allowing, the plaintiff cannot complain of its effects upon him. It did not dissolve the attachment; and unless the plaintiff will relinquish that part of the verdict, which extends to the land covered by the levy of this execution of the Whites, there must be a new trial.
In this opinion the other Judges concurred, except Church, J., who was absent.
New trial to be granted nisi.